Citation Nr: 1300146	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  10-33 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an anxiety reaction.

2.  Whether new and material evidence has been received to reopen a claim for service connection for neuropsychiatric disorder (claimed as nervous or emotional disorder), including as secondary to type 2 diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, including as secondary to type 2 diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to type 2 diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to type 2 diabetes mellitus.

6.  Entitlement to service connection for arteriosclerosis heart disease as secondary to type 2 diabetes mellitus.

7.  Entitlement to service connection for a kidney disorder as secondary to type 2 diabetes mellitus.

8.  Entitlement to service connection for diabetic retinopathy (claimed as poor vision) as secondary to type 2 diabetes mellitus.

9.  Entitlement to service connection for hypertensive retinopathy, grade 2 (claimed as poor vision) as secondary to type 2 diabetes mellitus.

10. Entitlement to service connection for bilateral senile cataracts (claimed as poor vision) as secondary to type 2 diabetes mellitus.

11. Entitlement to service connection for refractive error (claimed as poor vision) as secondary to type 2 diabetes mellitus.

12. Entitlement to service connection for left eye pterygium, mild dry eyes (claimed as poor vision) as secondary to type 2 diabetes mellitus.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity; determined that new and material evidence had not been submitted to reopen claims for anxiety reaction, a neuropsychiatric disorder, and hypertension; denied service connection for peripheral neuropathy of the upper extremities, CAD, a kidney disorder, diabetic retinopathy, hypertensive retinopathy, bilateral senile cataracts, refractive error, a left eye pterygium, mild dry eyes, all as secondary to the service-connected type 2 diabetes mellitus; continued a 20 percent disability rating for the service-connected type 2 diabetes mellitus; and deferred a total disability rating based upon individual unemployability.  

The Veteran filed a notice of disagreement (NOD) in April 2009, as to the determinations not to reopen the claims for anxiety reaction, a neuropsychiatric disorder, and hypertension, and as to each of the service connection claims that was denied.  A statement of the case (SOC) was issued in August 2010 and the Veteran perfected his appeal the same month.  Although the Veteran requested a hearing, he cancelled the scheduled hearing in November 2010.

The reopened claims for anxiety reaction, a neuropsychiatric disorder, and hypertension (under a merits analysis), as well as the service connection claims for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, CAD, and a kidney disorder, diabetic retinopathy, hypertensive retinopathy grade 2, bilateral senile cataract, refractive error, left eye pterygium, mild dry eyes, all as secondary to the service-connected type 2 diabetes mellitus are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1969 rating decision denied service connection for an anxiety reaction/ neuropsychiatric disorder and hypertension because there was no evidence that such disorders were present during active duty service; the Veteran did not initiate an appeal of that determination and it became final.

2.  A November 2007 rating decision declined to reopen the service connection claim for hypertension on the basis that no new and material evidence had been submitted; the Veteran did not initiate an appeal of that determination and it became final.

3.  Certain evidence received since the March 1969 and November 2007 rating decisions was not previously submitted to agency decision-makers, is not cumulative and redundant and, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the Veteran's claims for service connection for anxiety reaction, a neuropsychiatric disorder and hypertension.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the anxiety reaction/ neuropsychiatric disorder claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  New and material evidence has been received to reopen the hypertension claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  However, in light of the reopening of the claims, further discussion of the VCAA is not necessary at this point.  The matter of VCAA compliance with regard to the issues will be addressed in a future merits decision after action on those issues is undertaken as directed in the remand section of this decision.

Legal Criteria, Factual Background and Analysis

At the outset, the Board notes that it has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Claims by the Veteran for service connection for anxiety reaction, a neuropsychiatric disorder as secondary to type 2 diabetes mellitus, and for hypertension, were previously denied by rating decision dated in March 1969.  The Veteran was furnished notice of that determination and notice of appellate rights by letter dated that same month.  He did not appeal that decision, nor did he submit new and material evidence within one year of notice of that decision; therefore it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  In July 2007 the Veteran petitioned to reopen a claim for service connection for hypertension.  A November 2007 rating decision declined to reopen that claim because no new and material evidence had been submitted.  The Veteran was furnished notice of that determination and notice of appellate rights by letter dated that same month.  He did not appeal that decision, nor did he submit new and material evidence within one year of notice of that decision; therefore it is final.  Id.  

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New and material evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The United Stated Court of Appeals for Veterans Claims (Court) has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, to reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The Board is not bound by the RO determination in the instant case that new and material evidence has not been received and it will make an independent determination in this regard.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Here, the requests to reopen claims subject to prior final denials all involve underlying claims of service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as a psychoses, and hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection is also warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran seeks to reopen the claims of service connection for an anxiety reaction, a neuropsychiatric disorder and hypertension first denied by the RO in March 1969.  In March 1969 the RO denied service connection for an anxiety reaction/ a neuropsychiatric disorder and hypertension essentially because there was no evidence of the disorders shown in service.  In July 2007, the Veteran petitioned to reopen the claim of service connection for hypertension and in November 2007 the RO declined to reopen such claim because no new and material evidence had been submitted.  The March 1969 rating decision was the last final denial on any basis for the service connection claims for an anxiety reaction and a neuropsychiatric disorder; and the November 2007 rating decision is the last final denial on any basis for the service connection claim for hypertension.

Evidence of record at the time of the March 1969 final rating decision for an anxiety reaction/neuropsychiatric disorder featured service treatment records.  Evidence of record at the time of the November 2007 final rating decision for hypertension featured service treatment records, VA outpatient treatment records, and a VA diabetes mellitus examination report, 

Evidence received subsequent to each prior final decision includes, VA examination reports, and most significantly, letters dated in November 2008 and December 2009 from the Veteran's private physician Dr. NAOV.  In pertinent part, the December 2009 private medical statement by Dr. NAOV presents the opinion essentially that the Veteran's diabetes mellitus caused his high blood pressure, and his psychiatric disorders are as a consequence of his diabetes.  The Board finds that the new evidence in this case is material to each of the issues the Veteran seeks to reopen.  The new evidence relates to an unestablished fact necessary to substantiate each claim.  The new competent medical opinion indicates that the Veteran has each claimed disability and indicates that all of the disabilities are related to his service-connected diabetes mellitus.  This evidence is clearly new and relates to an unestablished fact necessary to substantiate each claim for service connection the Veteran seeks to reopen.  Therefore the claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The claims (under a merits analysis) are discussed in the Remand portion below.


ORDER

New and material evidence has been received to reopen the claims of entitlement to service connection for an anxiety reaction, a neuropsychiatric disorder, and hypertension.  To this extent, the appeal is granted, subject to the directions set forth in the remand section of this decision.


REMAND

A review of the evidence reveals that the reopened claims of service connection for an anxiety reaction, a neuropsychiatric disorder and hypertension, as well as the other service connection claims of peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, CAD, a kidney disorder, diabetic retinopathy, hypertensive retinopathy grade 2, bilateral senile cataract, refractive error, left eye pterygium, mild dry eyes, all as secondary to the service-connected type 2 diabetes mellitus, require further development.  

The Veteran was afforded VA examinations in December 2008 for the claimed disorders noted above.  Regarding the disorders of peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, CAD, a kidney disorder, disorders claimed as poor vision (diabetic retinopathy, hypertensive retinopathy, grade 2, bilateral senile cataracts, and refractive error), a neuropsychiatric disorder, and anxiety reaction, the December 2008 examiner found no evidence that the Veteran had any of claimed disorders at the time of the examination.  However, the Veteran's private physician, Dr. NAOV, in a December 2009 letter stated, in essence that the Veteran presented with symptoms of the claimed disorders and in her opinion, they are related and secondary to his service-connected type 2 diabetes mellitus.  Review of the claims file reveals that private treatment records of Dr. NAOV have not been associated with the claims file.  On remand, VA should obtain authorization from the Veteran to obtain medical records from Dr. NAOV.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1).

In addition, on December 2008 VA examination, the examiner diagnosed hypertension and opined that although hypertension was diagnosed in 2007, after the service-connected type 2 diabetes mellitus, there is no evidence of proteinuria nor retinopathy on examination, so, the Veteran's hypertension is not likely related to the service-connected type 2 diabetes mellitus.  The Board finds the December 2008 VA medical opinion regarding hypertension inadequate for rating purposes, in that the medical opinion does not include a complete rationale for the negative opinion rendered and the examination report fails to include an opinion regarding the Veteran's direct service connection claim for hypertension; nor did the examiner address whether the Veteran's service-connected diabetes mellitus aggravated his hypertension.  As such, a new VA examination is necessary to ascertain whether the Veteran's hypertension was manifested during or otherwise caused by the Veteran's active duty service or any incident therein, is proximately due to, or aggravated by the service-connected type 2 diabetes mellitus disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4).

Finally, the Board notes that there are pertinent documents in the claims file written in Spanish with no accompanying certified English translation.  The fact that such translation was not accomplished prior to certification of the appeal to the Board frustrates the Board's review of the claims for service connection.  Hence, on remand, the RO should take the opportunity to review the Veteran's claims file, identify all pertinent items of evidence written in Spanish (to specifically include the documents tabbed "Translate" in the claims file) and to translate those documents into English to better facilitate review of the record by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and take appropriate action to have all of the pertinent evidence in the claims file (to particularly include the documents tabbed "Translate" in the claims file) that is written in Spanish translated to English.  The translated documents should be associated with the claims file.

2.  The RO also should request that the Veteran provide any necessary authorization to enable VA to obtain records from Dr. NAOV for any treatment administered, specifically with regard to the claimed disorders.  The RO should take appropriate action to obtain and associate with the claims file all such medical records.

3.  After completion of the above to the extent possible, the RO should schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his hypertension.  It is imperative that the claims file be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file and examining the Veteran, the examiner should offer the following opinion:  

a) Is it at least as likely as not (a 50% or higher degree of probability) that any current hypertension disorder was manifested during    or otherwise caused by the Veteran's active duty service or any incident therein?

b) Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current hypertension disorder is proximately due to, or caused by, the Veteran's service-connected type 2 diabetes mellitus?

c) Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current hypertension disorder was aggravated (increased beyond the natural progression of the disorder) by the Veteran's service-connected type 2 diabetes mellitus.  

All opinions expressed should be supported by a detailed rationale with discussion of the evidence and other medical opinions of record. 

4.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for the opinion.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

5.  After completion of the above and any further development deemed necessary by the RO, the issues that have been remanded should be readjudicated.  If the benefits sought in connection with each of these claims are not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


